DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 3/25/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kato (U.S. 2019/0283418 A1).

    PNG
    media_image1.png
    659
    688
    media_image1.png
    Greyscale

Regarding independent Claim 1, Kato teaches (§§0020-0074 and Figs. 1-3; see also the modified Fig. 3 of Kato above for first, second and third directions) a liquid ejection head (10) comprising: a supply manifold (40) including a supply opening through which liquid is supplied from an exterior (18), the supply manifold extending in a first direction; a plurality of supply throttle channels (25) each connected, at one end thereof, to the supply manifold, and each extending in a second direction (best seen in Fig. 3B); a plurality of pressure chambers (24) each connected to the other end of a corresponding one of the supply throttle channels, and each extending in a third direction different from the first direction; and a plurality 
Regarding Claim 2, Kato further teaches (see the modified Fig. 3 of Kato above) an angle between the second direction and the third direction being less than an angle between the second direction and the first direction.
Regarding Claim 4, Kato further teaches (see the modified Fig. 3 of Kato above) a plurality of communications holes each positioned between a corresponding one of the pressure chambers and a corresponding one of the supply throttle channels.
Regarding Claim 6, Kato further teaches (see the modified Fig. 3 of Kato above) a plurality of return throttle channels (23)  each connected, at one end thereof, to a corresponding one of the pressure chambers and extending in a fourth direction; and a return manifold (30) connected to the other end of each of the return throttle channels and including a return opening through which liquid is discharged to the exterior, the return manifold extending in a fifth direction different from the fourth direction.
Claim(s) 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Uezawa (U.S. 2019/0283418 A1). 
Regarding independent Claim 13, Uezawa teaches (§§0037-0045 and Fig. 4) a liquid ejection head (100) comprising: a nozzle (132); a pressure chamber (122) connected to the nozzle; a supply throttle channel (280) having a first (lower left in Fig. 4) end connected to the pressure chamber, and a second end (upper right in Fig. 4) opposite to the first end; and a supply manifold (172, 161, 121) including a supply opening through which liquid is supplied from an exterior (241), the supply manifold being connected to the second end of the supply throttle channel; wherein the supply throttle channel extends such that, in an extending direction of the supply manifold (e.g. diagonally from the ink supply path 241 to the ink discharge path 242  in Fig. 4), the second end thereof is closer to the supply opening than the 
Regarding Claim 14, Uezawa further teaches (§§0037-0045 and Fig. 4) a return manifold (172) including a return opening through which liquid is discharged to the exterior (242) ; and a return throttle channel (162) having a third end connected to the return manifold (left in Fig. 4), and a fourth end opposite to the third end, wherein the return throttle channel extends such that, in an extending direction of the return manifold  (e.g. diagonally from the ink supply path 241 to the ink discharge path 242  in Fig. 4), the third end thereof is closer to the return opening than the fourth end thereof, and wherein the pressure chamber extends such that, in an extending direction of the return throttle channel, the portion thereof connected to the first end of the supply throttle channel (e.g. the right portion of pressure chamber 122)  is opposite to the third end of the return throttle channel relative to a portion thereof connected to the fourth end of the return throttle channel (Fig. 4).
Regarding Claim 16, Uezawa further teaches (§§0037-0045 and Fig. 4) a return manifold (172) including a return opening through which liquid is discharged to the exterior (242) ; and a return throttle channel (162) having a third end connected to the return manifold (left in Fig. 4), and a fourth end opposite to the third end; and a descender communicating the nozzle with the pressure chamber, and connected to the return throttle channel (best seen in Fig. 3), wherein the return throttle channel extends such that, in an extending direction of the return manifold  (e.g. diagonally from the ink supply path 241 to the ink discharge path 242  in Fig. 4), the third end thereof is closer to the return opening than the fourth end thereof, and wherein the pressure chamber extends such that, in an extending direction of the return throttle channel, the portion thereof connected to the first end of the supply throttle channel  (e.g. the right portion of pressure chamber 122) is closer to the third end of the return throttle channel than the 
Allowable Subject Matter
Claims 3, 5, 7-12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites, in particular, “the one end of each of the supply throttle channels is connected to a center of the supply manifold in a direction orthogonal to the first direction”. Claim 5 recites, in particular, “each of the communication holes is greater in size than a cross-sectional area defined by each of the supply throttle channels to be orthogonal to the second direction, and is less in size than a cross-sectional area defined by each of the pressure chambers to be orthogonal to the third direction”. Claim 7 recites, in particular, “the supply manifold and the return manifold overlap each other in a direction orthogonal to a plane including the third direction and the first direction”. Claim 8 recites, in particular, “the fourth direction in which each of the return throttle channels extends has a component of the third direction and a component of the fifth direction”. Claim 9 recites, in particular, “the fourth direction in which each of the return throttle channels extends has a component of the third direction and a component of a direction opposite to the fifth direction”. Claim 10 recites, in particular, “the fourth direction in which each of the return throttle channels extends has a component of a direction opposite to the third direction and a component of the fifth direction”. Claim 11 recites, in particular, “the fourth direction in which each of the return throttle channels extends has a component of a direction opposite to the third direction and a component of a direction opposite to the fifth direction”. Claim 12 recites, in particular, “liquid flowing in each of the return throttle channels has a resistance of 0.7 kPa·s/l·cps or more”. Claims 15 and 17 both recite, in particular, “in an extending direction of the return manifold, the fourth end thereof is closer to the return opening than the third end thereof”. 
It is these limitations, in combinations set forth in the respective claims, that have not been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853                                                                                                                                                                                         
/HUAN H TRAN/               Primary Examiner, Art Unit 2853